The judgment of the Supreme Court was entered November 28th 1878,
Per Curiam.
In the Borough of Harrisburg v. Crangle, 3 W. & S. 460, it is held that where there is a life-estate, and a remainder in foe, each owner is entitled to damages for his own estate and security. Hence it wras proper for the court to lay down a rule as to the valuation of the life-estate in this case as an independent interest entitled to damages. Wo cannot say that the net annual value of the premises multiplied by the years the life-tenant’s expectancy of life, and reduced by calculation to a present cash value is an incorrect mode of determining the value of the life-estate as compared with the value of the remainder in fee. This is all we understand the court did in the answers to the points. But the court gave the true rule for valuing the damages as a whole, which is the difference between the property before the making of the road and its value after the road is made, and as affected by it. Of this difference the life-tenant is entitled to the proportion of the whole which the value of the life-estate bears to the whole dif*186ference. In this way the owner of each estate is paid his just proportion.
We do not understand that the court, in the answers assigned for error, intended to contradict the general rule as to the measure of value, or sum of the entire damages, after a consideration of advantages and disadvantages, but merely to say what may enter into the consideration of the jury, as elements in considering the advantages and disadvantages, and arriving at a general result. Clearly permanent injuries arising from severing parts that have a necessary relation to each other, inconveniences and other matters, are elements in considering the value of an entire farm.
Judgment affirmed.